Opinion
Per Curiam,
Decree affirmed on the opinion of President Judge Taxis of the Orphans’ Court of Montgomery County:
“This matter comes before the Court by way of a Declaratory Judgment filed by I. Wistar Morris, III, seeking a ruling as to whether the remainder interest of Eleanor Pew Morris in the above trust is vested or contingent.
“Responsive answers were filed, the matter argued and the case is now ready for ruling.
“The identical question under this Deed of Trust has been fully argued and a ruling made in Pew Trust-Benson Estate, 447 Pa. 62, 285 A. 2d 101, decided by the Supreme Court on December 20, 1971.
“This Court is mandated to follow the Supreme Court in Pew Trust-Benson Estate, supra, and concludes that Pew Trust-Benson Estate rules this case and that the interest of Eleanor Pew Morris is a vested interest for reasons fully set forth by Mr. Justice Roberts in that matter. It is so ordered and decreed. . . .”
Each party to pay own costs.